                          IN THE UNITED STATES BANKRUPTCY COURT
                                 WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION

IN RE:                                            §
                                                  §     CHAPTER 7
ORLY GENGER,                                      §
                                                  §     CASE NO. 19-10926-TMD
         Debtor.                                  §

  SAGI GENGER’S CONSOLIDATED RESPONSE/OBJECTION TO (A) DEBTOR’S
 MOTION FOR CONTINUANCE, TO CONSOLIDATE HEARINGS AND FOR ENTRY
 OF AN ORDER RELATED TO DISCOVERY [DOCKET NO. 106]; (B) MOTION FOR
 EXPEDITED HEARING ON DEBTOR’S MOTION FOR CONTINUANCE AND FOR
     ENTRY OF AN ORDER RELATED TO DISCOVERY [DOCKET NO. 107];
          AND (C) MOTION FOR CONTINANCE OF SAGI GENGER’S
         EXPEDITED MOTION TO SHOW CAUSE [DOCKET NO. 117]

         Judgment Creditor Sagi Genger (“Sagi”), by and through his counsel, files this

Consolidated Response/Objection (the “Response/Objection”) to (A) Debtor’s Motion for

Continuance, to Consolidate Hearings and for Entry of an Order Related to Discovery [Docket

Nos. 106]; (B) Motion for Expedited Hearing on Debtor’s Motion for Continuance and for Entry

of an Order Related to Discovery [Docket No. 107]; and (C) Motion for Continuance of Sagi

Genger’s Expedited Motion to Show Cause [Docket No. 117] (the “Motions”).

         In support of this Response/Objection, Sagi respectfully represents:

                                          I.    ARGUMENT

         1.        Debtor’s counsel failed to consult with Sagi or any non-aligned parties prior to

filing the Motions. The Certificate of Conference on the Motion for Expedited Hearing on

Debtor’s Motion for Continuance and for Entry of an Order Related to Discovery (“Motion to

Expedite”) appears to state that counsel for Sagi was consulted and opposes the Motion to

Expedite. No conference was ever even initiated, which is in violation of the local rules. In any

event, Sagi opposes both motions.



{01519/0001/00241526.1}                            1
         2.        Kasowitz continues to make appearances in multiple New York state and federal

courts, purportedly on the Chapter 7 Trustee’s behalf but without approval of this Court, causing

significant harm to the estate. Expediency is still required.

         3.        The motions to be heard on October 23, 2019 have already been adjourned once.

They are fully briefed. Further, the case has come to a standstill with the Trustee, Debtor, her

husband (Eric Herschmann), her husband’s law firm (Kasowitz Benson Torres LLP), and her

father (Arie Genger) forming a wall of resistance to any and all discovery, collectively refusing

to produce a single document, or sit for a single minute of testimony, all the while trying to rush

through a 9019 “settlement” that denudes the estate of all assets and releases them from (indeed,

rewards them for egregious acts of fraud).

         4.        If the Court does wish to reorder the motions, Sagi respectfully suggests that it

would be reasonable and efficient for the Motion to Dismiss the Bankruptcy Case or,

Alternatively, to Transfer Venue, and Memorandum of Law in Support [Doc. 32] (the “Motion

to Dismiss”) to be considered first. In fact, Sagi approached the Debtor, the Trustee, and others

regarding a rationalization of the hearing schedule. (See Exhibit A, email between Sabrina

Streusand and Michael Bowen dated October 17, 2019, a true and correct copy of which is

attached hereto and incorporated herein). Michael Bowen of the Kasowitz firm initially stated

he would confer and revert back to us “asap” regarding the proposal. Instead of replying, and

without consultation, the Debtor filed her motion to continue everything, and later the Kasowitz

firm filed its Motion for Continuance of Sagi Genger’s Expedited Motion to Show Cause.

         5.        The Debtor’s proposal would be the worst of all possible worlds. As set forth

more fully in Sagi’s Motion to Dismiss, this is a bad faith bankruptcy filing designed solely to

stop a fraudulent conveyance motion that was on the cusp of being resolved by the U.S. District



{01519/0001/00241526.1}                            2
Court for the Southern District of New York. That motion—which was premised on factual

findings already adjudicated in that Court and twice affirmed by the U.S. Court of Appeals for

the Second Circuit—would have restored upwards of $40 million to the Debtor’s estate, paid off

all the estate’s creditors, and left everyone (other than the Debtor and the beneficiaries of her

fraudulent transfers) better off. We believe it makes eminent sense for this Court to hear the

Motion to Dismiss first, as it may well obviate the need for the Court to hear anything else.

                                         II.     PRAYER

          WHEREFORE, Sagi respectfully requests that the hearings remain on the Court’s docket

as currently scheduled, and grant such other and further relief as this Court may deem just and

proper.

Dated: October 18, 2019


                                               Respectfully submitted,

                                               By: /s/ Sabrina L. Streusand
                                                   Sabrina L. Streusand
                                                   State Bar No. 11701700
                                                   Streusand Landon, Ozburn & Lemmon, LLP
                                                   1801 S. MoPac Expressway, Suite 320
                                                   Austin, Texas 78746
                                                   (512) 236-9901 (Telephone)
                                                   (512) 236-9904 (Facsimile)
                                                   streusand@slollp.com

                                                      and

                                                      John Dellaportas (admitted pro hac)
                                                      Emmet, Marvin & Martin, LLP
                                                      120 Broadway
                                                      New York, New York 10280
                                                      (212) 238-3000 (Telephone)
                                                      jdellaportas@emmetmarvin.com

                                                  COUNSEL TO JUDGMENT CREDITOR
                                                  SAGI GENGER

{01519/0001/00241526.1}                           3
                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on October 18, 2019, a true and correct copy of the
above referenced document was served via ECF filing and/or regular U.S. mail on the following
parties:
         Eric Herschmann
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Eric Herschmann
         c/o Raymond Battaglia
         66 Granburg Circle
         San Antonio, TX 78218-3010

         Internal Revenue Service
         Centralized Insolvency Operations
         PO Box 7346
         Philadelphia, PA 19101-7346

         Kasowitz, Benson, Torres LLP
         Attn: Daniel Benson, Esq.
         1633 Broadway, 21st Floor
         New York, NY 10019-6708

         United States Trustee
         903 San Jacinto, Suite 230
         Austin, TX 78701-2450

         Zeichner Ellman & Krause LLP
         1211 Avenue of the Americas, 40th Floor
         New York, NY 10036-6149

         Eric J. Taube
         Waller Lansden Dortch & Davis, LLP
         100 Congress Ave., Suite 1800
         Austin, TX 78701-4042

         Orly Genger
         210 Lavaca St., Unit 1903
         Austin, TX 78701-4582

         Ron Satija
         P.O. Box 660208
         Austin, TX 78766-7208


{01519/0001/00241526.1}                         4
         Arie Genger
         c/o Deborah D. Williamson
         Dykema Gossett PLLC
         112 East Pecan St., Suite 1800
         San Antonio, TX 78205

         Aaron M. Kaufman
         Dykema Gossett PLLC
         Comerica Bank Tower
         1717 Main St., Suite 4200
         Dallas, TX 75201

         Arie Genger
         19111 Collins Ave., Apt. 706
         Sunny Isles, FL 33160-2379

         SureTec Insurance Co.
         c/o Clark Hill Strasburger
         901 Main Street, #6000
         Dallas, Texas 75202

         Sagi Genger
         c/o John Dellaportas
         Emmet Marvin & Martin LLP
         120 Broadway, 32nd Floor
         New York, NY 10271-3291

         The Orly Genger 1993 Trust
         c/o Jay Ong
         Munsch Hardt Kopf & Harr PC
         303 Colorado Street, #2600
         Austin, Texas 78701

         Shelby A. Jordan
         Jordan Holzer & Ortiz, P.C.
         500 N. Shoreline Blvd, Suite 900
         Corpus Christi, Texas 78401


                                            /s/ Sabrina L. Streusand
                                            Sabrina L. Streusand




{01519/0001/00241526.1}                        5
